Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 17, 2014

The Court of Appeals hereby passes the following order:

A15D0104. JULIUS JOHNSON v. THE STATE.

      A jury found Julius Johnson guilty of numerous offenses, including rape and
kidnapping, and his conviction was affirmed on appeal. See Johnson v. State, 195 Ga.
App. 723 (394 SE2d 586) (1990). Years later, Johnson filed a motion, which the trial
court construed as a motion to modify his sentence. On September 5, 2014, the trial
court dismissed the motion as untimely, and Johnson filed an application for
discretionary appeal from this ruling on October 17, 2014.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). We lack jurisdiction to consider an untimely application. See Hill,
supra. Here, Johnson filed his application 42 days after the trial court’s order was
entered.1 We thus lack jurisdiction, and the application is hereby DISMISSED.




      1
       Johnson attempted to file his application on October 7, 2014, but the Court
was unable to accept the filing since it did not contain a certificate of service. See
Court of Appeals Rule 6. We note that an October 7 filing would also have been
untimely.
Court of Appeals of the State of Georgia
                                     11/17/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.